Citation Nr: 1037352	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  What evaluation is warranted for residuals of a left elbow 
laceration from July 3, 2003, to March 20, 2008?

3.  What evaluation is warranted for residuals of a left elbow 
laceration from March 21, 2008?

4.  What evaluation is warranted for a left elbow scar?

5.  Entitlement to an increased rating for an adjustment disorder 
associated with type II diabetes mellitus with diabetic 
retinopathy and erectile dysfunction, currently evaluated as 30 
percent disabling.

6.  Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus with diabetic retinopathy from February 9, 
2008, to April 7, 2008.

7.  Entitlement to a rating in excess of 40 percent for type II 
diabetes mellitus with diabetic retinopathy since April 8, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that VA treatment records contain a diagnosis of 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA should consider alternative 
psychiatric disorders within the scope of an initial claim for 
service connection for a specific psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, 
however, the Veteran has specifically claimed entitlement to 
service connection for PTSD and not broadly for psychiatric 
symptomatology.  Therefore, the appellant clearly limited his 
current claim to only service connection for PTSD and not for a 
broader claim involving other psychiatric disorders.  It is also 
worth noting that service connection is in effect for an 
adjustment disorder claimed as anxiety with associated erectile 
dysfunction.  If the Veteran wishes to file a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD or an adjustment disorder, he must file a 
specific claim with the regional office.

In April 2010, the RO mailed a statement of the case on the 
issues of entitlement to increased ratings for an adjustment 
disorder and diabetes mellitus.  In May 2010, the representative 
filed a VA Form 646 in which he stated that he rested "the 
appeal on the answer to the statement of the case and the hearing 
on appeal (if conducted), and I have no further argument."  The 
Board construes that statement as a substantive appeal regarding 
the issues of increased ratings for an adjustment disorder and 
diabetes mellitus.  Therefore, these issues are before the Board.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  From July 3, 2003, to March 20, 2008, residuals of a left 
elbow laceration were not manifested by any limitation of forearm 
flexion, extension, supination, or pronation.

2.  From March 21, 2008, residuals of a left elbow laceration 
have not been manifested by a limitation of forearm flexion to 90 
degrees, by a limitation of forearm extension to 75 degrees, by 
evidence that forearm flexion and extension if rated individually 
would amount to a combined evaluation of at least 20 percent, or 
by limitation of pronation with motion lost beyond the last 
quarter of the arc.

3.  The left elbow laceration scar is superficial, stable, and 
does not cause limited motion.  The scar does not cover an area 
or areas of 144 square inches or greater and it is not painful on 
examination.

4.  Since February 9, 2008, the adjustment disorder has not been 
manifested by reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

5.  From February 9, 2008, to April 7, 2008, the type II diabetes 
mellitus required insulin, a restricted diet, and a regulation of 
activities but was not manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, or by 
visual impairment or incapacitating episodes due to diabetic 
retinopathy.

6.  Since April 8, 2008, the type II diabetes mellitus has not 
been manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, or by visual 
impairment or incapacitating episodes due to diabetic 
retinopathy.


CONCLUSIONS OF LAW

1.  From July 3, 2003, to March 20, 2008, residuals of a left 
elbow laceration did not meet the criteria for a compensable 
evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.71a, Diagnostic 
Codes 5024, 5206, 5207, 5213 (2009).

2.  Since March 21, 2008, residuals of a left elbow laceration 
does not meet the criteria for an evaluation greater than 10 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5024, 5206, 
5207, 5213.

3.  Since July 3, 2003, the laceration scar of the left elbow 
does not meet the criteria for a compensable evaluation.  38 
U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.31, 4.118, Diagnostic Code 7802 (2009).

4.  Since February 9, 2008, the adjustment disorder does not meet 
the criteria for an evaluation greater than 30 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2009).

5.  From February 9, 2008, to April 7, 2008, the criteria for a 
40 percent evaluation, but not higher, for type II diabetes 
mellitus were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 
(2009).

6.  Since April 8, 2008, type II diabetes mellitus with diabetic 
retinopathy does not meet the criteria for an evaluation greater 
than 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 4.79, Diagnostic Code 
6006 (2009); 38 C.F.R. § 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

What evaluation is warranted for residuals of a left elbow 
laceration from July 3, 2003?

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The RO obtained VA treatment records and Social Security 
Administration records, and the claimant underwent VA 
examinations in September 2003, September 2004, and March 2009.  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Governing law and regulations

VA examinations show that the Veteran is right-handed.  

Tenosynovitis is rated based upon limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  In the 
absence of limitation of motion, a 10 percent disability rating 
is warranted when there is involvement of two or more major joint 
or two or more minor joints.  When the limitation of motion of 
the affected part is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

The elbow is considered a major joint.  38 C.F.R. § 4.45 (2009).

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5206 provide 
a zero percent rating when flexion of the minor forearm is 
limited to 110 degrees, a 10 percent rating when it is limited to 
100 degrees, and for a 20 percent rating when it is limited to 90 
degrees.  Diagnostic Code 5207 pertains to a limitation of 
extension of the minor forearm.  That Code provides for a 10 
percent rating when extension is limited to 45 or 60 degrees, and 
a 20 percent rating when it is limited to 75 degrees.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5213 provides for a 10 percent evaluation when 
supination is limited to 30 degrees or less.  A 20 percent rating 
is warranted when there is a limitation of pronation to the point 
that motion is lost beyond the last quarter of arc, and the hand 
does not approach full pronation.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the 
elbow is from zero degrees of extension to 145 degrees of 
flexion, forearm pronation is from zero to 80 degrees, and normal 
forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71, 
Plate I.

When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  

Analysis

As noted above, the Veteran is right handed.  Consequently, his 
left elbow laceration involved his minor extremity.  In the 
January 2004 rating decision, the RO granted service connection 
for this disability and assigned a noncompensable rating 
effective July 3, 2003, pursuant to Diagnostic Code 5206.  In a 
November 2009 rating decision, the RO assigned a 10 percent 
disability rating effective February 9, 2009, pursuant to 
Diagnostic Code 5206-5204.  Later in a February 2010 rating 
decision, the RO assigned an effective date of March 21, 2008, 
the date of a VA treatment record, for the 10 percent disability 
rating.

The evidence shows that from July 3, 2003, to March 20, 2008, 
residuals of a left elbow laceration were not manifested by any 
limitation of forearm flexion, extension, supination, or 
pronation.  At the September 2003 and September 2004 VA 
examinations, the Veteran had essentially a full range of left 
elbow and forearm motion.  Flexion and extension were from zero 
to 145 degrees; pronation was from zero to 80 degrees; and 
supination was from zero to 85 degrees.  The disability only 
involved one major joint, the left elbow.

From March 21, 2008, residuals of a left elbow laceration have 
not been manifested by a limitation of forearm flexion to 90 
degrees, by a limitation of forearm extension to 75 degrees, by 
evidence that forearm flexion and extension if rated individually 
would amount to a combined evaluation of at least 20 percent, or 
by limitation of pronation with motion lost beyond the last 
quarter of the arc.  The March 2009 examination report shows that 
forearm flexion was to 145 degrees, forearm supination was at 
least to 80 degrees and reported to be within normal limits, and 
pronation was reported to be within normal limits.  

The Board has considered the holding in DeLuca, but finds that 
schedular evaluations in excess of zero and 10 percent are, 
respectively, not warranted during the applicable periods.  The 
evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires consideration of 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, 8 
Vet. App. at 204-07.  

While the September 2003 VA examiner noted that the Veteran's 
report of intermittent left elbow pain, that joint was not 
painful on motion during the examination.  At the September 2004 
VA examination, the claimant reported that he had intermittent 
pain and stiffness in the left elbow.  Although the September 
2004 VA examiner indicated that the left elbow range of motion or 
joint function was limited by intermittent pain, the left elbow 
was not objectively manifested by painful motion at that 
examination.  There was also no objective evidence of painful 
edema, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  

At the March 2009 VA examination, the Veteran reported having 
flare-ups with increased pain and some additional limitations.  
The examiner, however, noted that the additional functional loss 
or impairment with repetitive motion from fatigue, weakness, lack 
of endurance, and/or incoordination during flare-ups could not be 
expressed without resorting to mere speculation.  With regard to 
pain on motion, there was pain at 145 degrees of flexion, at 80 
degrees of supination, and during pronation.  There was no 
additional limitation of range of motion with repetitive motion.  
Pain, lack of endurance, and movement guarding were present on 
repetitive testing, but weakness, fatigue, and incoordination 
were absent on such testing.  There was no tenderness, edema, 
effusion, instability, redness, heat, or abnormal movement on 
such testing.  

The symptoms presented by the claimant's residuals of a left 
elbow laceration are fully contemplated by the rating schedule.  
There is no evidence his disability picture is exceptional when 
compared to other veterans with the same or similar disability.  
There is no evidence that this disorder at any time during the 
appellate term necessitated frequent hospitalization, or that 
this disability alone has caused a marked interference with 
employment.  Turning to the decision granting Social Security 
disability benefits, VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including the Social Security Administration.  Still, that agency 
found that the appellant is disabled and on Social Security 
Administration Form 831-U3, listed osteoarthrosis and allied 
disorders as the primary diagnosis.  At best, Social Security 
determined that the appellant was disabled only in part due to 
his left elbow disability.  There is absolutely no evidence that 
he was granted Social Security disability benefits due to his 
elbow disorder alone.  Hence, the Board finds no evidence to 
indicate referral for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In light of the foregoing, the claim is denied.

What evaluation is warranted for a left elbow scar?

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The RO obtained VA treatment records and Social Security 
Administration records, and the Veteran underwent VA examinations 
in July 2003, September 2004, and March 2009.  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.

Governing law and regulations

A 10 percent rating is warranted for scars (other than those 
involving the head, face, or neck) that are deep or that cause 
limited motion, provided that they cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).

A deep scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is also warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do not 
cause limited motion, provided that they cover an area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).

A 10 percent rating is also warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1).

A 10 percent rating is also warranted for a superficial scar 
which is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.

Other scars are rated based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.



Analysis

In the January 2004 rating decision, the RO granted service 
connection for this disability and assigned a noncompensable 
rating effective July 3, 2003, pursuant to Diagnostic Code 7802.

A review of the VA examination reports shows that the left elbow 
laceration scar is superficial and does not cause any limited 
motion.  The September 2003 and March 2009 VA examiners 
specifically noted that the scar is superficial and that it was 
not unstable.  The examination reports reflect that the scar does 
not cover an area or areas of 144 square inches or greater, and 
there is no objective evidence that it is painful on examination.  
While the September 2003 VA examiner indicated that there was 
intermittent pain in the left elbow and mild left forearm scar 
tenderness, the September 2004 and March 2009 VA examiners 
specifically stated that the scar was not painful on examination.  
Indeed, the only functional impairment due to the scar is pain on 
range of motion testing in the left elbow, as noted by the March 
2009 VA examiner, which is separately rated pursuant to 
Diagnostic Code 5206.

The Board observes that changes were made to the rating criteria 
for the skin effective October 23, 2008.  Specifically, the 
amendment revised Diagnostic Codes 7801, 7802, 7804 and 7805.   
Diagnostic Code 7803 was removed.  The amendment applies to all 
applications for benefits received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 
38 C.F.R. § 4.118.  The Veteran's claim for benefits was, 
however, filed prior to October 23, 2008.  Thus, the Board will 
not consider the revised criteria.

The symptoms presented by the claimant's scar are fully 
contemplated by the rating schedule.  There is no evidence his 
disability picture is exceptional when compared to other veterans 
with the same or similar disability.  There is no evidence that 
this disorder at any time during the appellate term necessitated 
frequent hospitalization, or that this disability alone has 
caused a marked interference with employment.  As to the Social 
Security Administration decision granting disability benefits, 
the Social Security Form 831-U3, does not list a scar as a 
pertinent disorder responsible for the appellant being unable to 
work.  Thus, the Board finds no evidence to indicate referral for 
extraschedular consideration.  Thun.

The claim is denied.

An adjustment disorder.

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in a 
February 2009 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  In the February 
2009 correspondence VA notified the Veteran of how VA determines 
the disability rating and effective date.  He was provided notice 
of the specific rating criteria used to evaluate his adjustment 
disorder in an April 2010 statement of the case.  Thus, any 
timing error as to notice of the specific rating criteria was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington.  The RO obtained VA treatment records 
and Social Security Administration records, and the claimant 
underwent a VA examination in March 2009.  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.



Governing law and regulations

In August 2004, the RO granted service connection for an 
adjustment disorder and assigned a 30 percent disability rating.  
In November 2009, the RO denied a claim of entitlement to an 
increased rating for that disorder.

Rating criteria
 
Under the current criteria, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9440.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  Id.

Global assessment of functioning scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM -IV), p. 32).
 
Global assessment of functioning scores ranging 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of DSM-IV, for rating 
purposes).

Analysis

The Board is presented with a record on appeal that demonstrates 
that, in addition to an adjustment disorder, treating medical 
professionals have diagnosed posttraumatic stress disorder and 
depression.  The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

The March 2009 VA examiner did not diagnose posttraumatic stress 
disorder or a depressive disorder but did diagnose a symptom of 
mixed anxiety and depressed mood as part of the service-connected 
adjustment disorder.  Pursuant to Mittleider, the Board will 
attribute all reported psychiatric symptomatology to the service-
connected adjustment disorder.

A review of the March 2009 VA examination report and VA treatment 
records reflects that from since February 9, 2008, the adjustment 
disorder has not been manifested by reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective work 
and social relationships.  

While the Veteran was somewhat constricted at the VA examination, 
the examiner did not indicate that he had a flattened affect.  
The Veteran was mildly anxious and depressed.  Although his 
speech was mildly slow, the examiner did not describe his speech 
as being circumstantial, circumlocutory, or stereotyped.  The 
claimant denied panic attacks.  The appellant was goal directed, 
and there was no evidence of suicidal or homicidal ideation.  His 
attention span and ability to concentrate were within normal 
limits.  There was no evidence of difficulty understanding 
complex commands or impairment of short- and long-term memory.  
The examiner described the appellant's capacity for judgment as 
appearing to be good.  The Veteran's capacity for insight was 
judged to be fair, and there was no evidence of impaired abstract 
thinking.  While the examiner noted that the adjustment disorder 
causes symptoms of anxiety and depressed mood that interfere with 
his relationship with his spouse and his self-esteem, there is no 
evidence of a disturbance of motivation and mood, especially in 
light of the global assessment of functioning score of 55 
assigned by the VA examiner.  The examiner opined that the 
adjustment disorder had a moderate impact on social and emotional 
functioning, and a mild impact on occupational functioning.  
Thus, there is no evidence of difficulty in establishing and 
maintaining effective work and social relationships due to the 
adjustment disorder.  A global assessment of functioning score of 
55 was assigned.  

The symptoms presented by the claimant's adjustment disorder are 
fully contemplated by the rating schedule.  There is no evidence 
his disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence that this disorder at any time during the appellate term 
necessitated frequent hospitalization, or that this disability 
alone has caused a marked interference with employment.  As to 
the Social Security Administration decision granting disability 
benefits, the SSA Form 831-U3, does not list an adjustment 
disorder as a diagnosis.  Thus, the Board finds no evidence to 
indicate referral for extraschedular consideration.  Thun.

The claim is denied.

Type II diabetes mellitus with diabetic retinopathy

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in a 
February 2009 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  In the February 
2009 correspondence VA notified the Veteran of how VA determines 
the disability rating and effective date.  He was provided notice 
of the specific rating criteria used to evaluate diabetes 
mellitus in an April 2010 statement of the case.  Thus, any 
timing error as to notice of the specific rating criteria was 
cured and rendered nonprejudicial.  Prickett.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington.  The RO obtained VA treatment records 
and Social Security Administration records, and the claimant 
underwent VA examinations in March 2009 and March 2010.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Governing law and regulations

Historically, in June 2002 the RO granted service connection for 
diabetes mellitus and assigned a 20 percent disability rating.  
In October 2008, the RO assigned a 40 percent disability rating 
effective April 8, 2008.  On February 9, 2009, the RO received 
his current claim.  In November 2009, the RO denied a claim of 
entitlement to an increased rating for that disorder.  The Board 
notes that bilateral lower extremity peripheral neuropathy and 
erectile dysfunction associated with diabetes mellitus are 
separately rated.

Pursuant to the rating schedule, diabetes is evaluated as 
follows: requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet (20 percent); requiring 
insulin, restricted diet, and regulation of activities (40 
percent); requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated (60 
percent).  38 C.F.R. § 4.119, Diagnostic Code 7913.  The term 
"regulation of activities" is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."

Retinopathy is evaluated based on either visual impairment due to 
that disorder or on incapacitating episodes, whichever results in 
a higher evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006.  
Incapacitating episodes having a total duration of at least one 
week, but less than two weeks, during the past 12 months warrants 
a 10 percent disability rating.  Id.  Corrected vision of 20/40 
bilaterally warrants a zero percent disability rating.  

Where, as here regarding incapacitating episodes, the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Analysis

A review of the VA and private medical records, and statements of 
Dr. Zide, as well as Social Security Administration records, 
shows that from February 9, 2008, to April 7, 2008, the type II 
diabetes mellitus was manifested by requiring insulin, restricted 
diet, and regulation of activities, and no diabetic retinopathy.  
A July 2008 statement from Dr. Zide reflects that the Veteran was 
taking insulin, was on a restricted diet, and had been suffering 
from tiredness and some weakness due to his diabetes mellitus.  
In December 2006, he was treated for hyperglycemia.  The 
appellant was seen at a hospital emergency room in April 2007 for 
a hypoglycemic reaction, but he was not admitted.  Therefore, the 
Board finds that the medical evidence shows that there was 
regulation of activities from February to April 2008.  

As noted, while the appellant was treated at a hospital in April 
2007 on an outpatient basis for a hypoglycemic reaction, the 
medical evidence does not show that he claimant was admitted for 
inpatient care for either ketoacidosis or a hypoglycemic reaction 
during a one-year period starting on February 9, 2008.  The 
treatment records dated from February to April 2008 do not reveal 
twice a month visits to a diabetic care provider.  Also, diabetic 
retinopathy was not diagnosed until May 2009.

A review of March 2009 and March 2010 VA examination reports, VA 
and private medical records, and statements of Drs. Zide and 
Schubert, as well as Social Security Administration records, 
reflects that since April 8, 2008, the type II diabetes mellitus 
has not been manifested by episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, or by 
visual impairment or incapacitating episodes due to diabetic 
retinopathy.  The Veteran has not been seen as an inpatient at a 
hospital for episodes of ketoacidosis or hypoglycemic reactions.  
VA and private treatment records do not show twice a month visits 
to a diabetic care provider.

A separate rating for diabetic retinopathy since April 8, 2008, 
is not warranted.  The medical evidence does not show 
incapacitating episodes of diabetic retinopathy having a total 
duration of at least one week, but less than two weeks, during 
the past 12 months.  While Dr. Schubert in a March 2010 statement 
indicated in essence that the diabetic retinopathy is a risk 
factor to the Veteran's compromised visual acuity, that doctor 
did not state that the visual acuity has already been compromised 
by the diabetic retinopathy.  

The March 2010 VA examiner found that the appellant had moderate 
bilateral nonprolifierative diabetic retinopathy, but concluded 
that the Veteran's vision was not affected by retinopathy.  

The symptoms presented by the claimant's diabetes mellitus with 
diabetic retinopathy are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that this disorder at 
any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Turning to the decision 
granting Social Security disability benefits, VA is not bound by 
the findings of disability and/or unemployability made by other 
agencies, including the Social Security Administration.  Still, 
that agency found that the appellant is disabled and on Social 
Security Form 4734-U8, listed diabetes as one of the secondary 
diagnoses.  At best, Social Security determined that the 
appellant was disabled only in part due to his diabetes.  There 
is absolutely no evidence that he was granted Social Security 
disability benefits due to his elbow disorder alone.  Hence, the 
Board finds no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching these determinations, the Board acknowledges that VA 
is required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable evaluation for residuals of a left 
elbow laceration from July 3, 2003, to March 20, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left elbow laceration since March 21, 2008, is 
denied.

Entitlement to a compensable evaluation for a laceration scar of 
the left elbow since July 3, 2003, is denied.

Entitlement to an increased rating for an adjustment disorder, 
associated with type II diabetes mellitus with diabetic 
retinopathy and erectile dysfunction, is denied.

A 40 percent evaluation, but not higher, from February 9, 2008, 
to April 7, 2008, is granted for type II diabetes mellitus, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 40 percent for type II 
diabetes mellitus with diabetic retinopathy since April 8, 2008, 
is denied.


REMAND

Effective July 13, 2010, VA  amended 38 C.F.R. § 3.304(f).  This 
had the practical effect of reducing the burden on the Veteran of 
showing a verified in-service stressor, if the claimed stressor 
was related to an appellant's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the symptoms 
are related to the claimed stressor.  

In this regard, the appellant served in the Republic of Vietnam 
from September 1969 to September 1970.  His military occupational 
specialty was combat engineer.  He did not receive any awards or 
decorations reflective of any personal participation in combat.  
His DD Form 214 and service personnel records show that he 
received the Vietnam Service and Republic of Vietnam Campaign 
Medals with 1960 device, as well as the Republic of Vietnam 
Gallantry Cross with palm.  His participation "in 
CounterInsurgency against the Vietcong/North Vietnamese Army in 
the Republic of Vietnam" (see combat history-expeditions-awards 
record) is not indicative in and itself of combat because that 
notation may encompass both combat and non-combat activities.  
His receipt of the Republic of Vietnam Gallantry Cross Unit 
Citation with Palm and Frame is not proof of individual combat 
service.  Indeed, this award was issued to all personnel in every 
unit which provided military support to the Republic of Vietnam 
between 1 March 1961 and the fall of Saigon in April 1975. 

Notwithstanding the lack of verified combat service, the new 
regulation may provide a basis to grant service connection if the 
appellant can give additional details that would allow an 
examiner to diagnose posttraumatic stress disorder based on his 
service in Vietnam as a combat engineer.  What is troublesome in 
this case, however, is that the Veteran has declined to give 
either VA rating personnel, or VA medical personnel at 
compensation examinations, anything more than very vague details 
about his service in Vietnam.  Moreover, the record arguably 
shows that the appellant has concerns about postservice stressors 
to include a November 2001 crash by an American Airlines jet into 
the Queens borough of New York City.  Accordingly, the Board 
finds that further development is in order.

Therefore, this case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
offer him one final opportunity to 
complete a posttraumatic stress disorder 
questionnaire.  The Veteran is hereby 
notified that he is harming his claim of 
entitlement to service connection for 
posttraumatic stress disorder by failing 
to complete this questionnaire.  He 
should understand that VA's duty to 
assist him is not a one-way street.  
Olsen v. Principi, 3 Vet. App. 480 
(1992). Rather, VA's duty is just what it 
states, a duty to assist, not a duty to 
prove a claim with the veteran only in a 
passive role.  If the Veteran wants help, 
he cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 406 (1991).

2.	The RO must thereafter contact the 
Commandant of the Marine Corps, 
Headquarters, United States Marine Corps 
(Code MMRB), Quantico, Virginia 22134, 
and request that they provide information 
that might verify the Veteran's 
stressors.  Code MMRB should be asked to 
research the Engineer Support Company, 
1st Engineer Battalion, Fleet Marine 
Force, for the period from September 1969 
to July 1970.  Code MMRB must be asked to 
include Unit Histories and Operational 
Reports for this term.  Code MMRB should 
be asked to discuss whether these records 
show that this unit was ever exposed to 
combat with the enemy during these dates.  

3.	Thereafter, the Veteran must be scheduled 
for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
any psychiatric disorders that are 
present.  The entire claims file, to 
include the summary report of any 
corroborated stressors, must be made 
available to the examiner in conjunction 
with this examination.  Following the 
examination the examiner must opine 
whether it is at least as likely as not 
that the appellant has posttraumatic 
stress disorder due to his service in 
Vietnam.  The examiner must also opine 
whether it is more likely than not that 
posttraumatic stress disorder was caused 
or aggravated by postservice events, to 
include November 2001 airplane crash in 
the borough of Queens.  In offering any 
opinion the examiner must carefully 
differentiate any symptoms due to 
posttraumatic stress disorder from those 
caused by his already service connected 
adjustment disorder.  A complete 
rationale must be provided for any 
opinion offered.

4.	Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If the maximum benefit for 
either claim remains denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case and an 
adequate time to respond. Thereafter, the 
case should be returned to the Board for 
further review.

The Veteran has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


